DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gault 10,921,863.
Regarding claim 1, Gault discloses an electronic apparatus (100; also see Figs 1-9) comprising: a first chassis comprising a keyboard mounted thereon (see keyboard 106 on first chassis-not labeled, Fig 1); a second chassis comprising a display mounted thereon (display 104 on second chassis-not labeled); a first hinge (902) connecting the first chassis with the second chassis in a rotatable manner between a 0-degree attitude at which the first chassis and the second chassis are placed to overlap each other in a surface normal direction (as depicted Fig 9A) and a first angle attitude exceeding a 90-degree attitude at which surface normal directions of the first chassis and the second chassis are orthogonal to each other (as depicted Fig 9B), wherein the first hinge comprises a torque mechanism section (916) that imparts predetermined rotational torque to a rotation between the first chassis and the second chassis (see col 10 lines 50-55); a third chassis (908) that is adjacent to end portions of the first chassis and the second chassis (ends where portions 906, 904 are proximal to each other, Figs 9A or 9B) and that is placed at an attitude protruding from end portions of the first chassis and the second chassis at the 0-degree attitude (as depicted Fig 9A); a second hinge (at 980 and/or including 982, 910) that connects the third chassis to the first chassis in a rotatable manner (Figs 9A, 9B); and a traction member (928) comprising: a first end portion fixed to the second chassis (end of 928 that connects to 982); and a second end portion fixed to the third chassis (end of 928 that connects to 980), wherein the traction member causes the third chassis to be pulled by the second chassis when the first chassis and the second chassis rotate from the first angle attitude toward the 0- degree attitude (see Figs 9B with respect to 9A, where 908 moves from slanted position to parallel position upon closing).
Regarding claim 2, Gault discloses the electronic apparatus according to claim 1, wherein the traction member is composed of a sheet-like member (see 728 Fig 7), the traction member is subjected to a tensile force (750) between the second chassis and the third chassis in response to the first chassis and the second chassis reaching a second angle attitude at least between the 0-degree attitude and the 90-degree attitude (Figs 9A, 9B), and the traction member is loosened (by  motion thru 760 Fig 7)between the second chassis and the third chassis in response to the first chassis and the second chassis reaching at least the first angle attitude (Figs 9A, 9B).
Regarding claim 3, Gault discloses the electronic apparatus according to claim 1, wherein the second hinge does not comprise a torque mechanism section for generating torque for a rotation between the first chassis and the third chassis (at least pivot 910 lacks torsional component during rotation being only pivot axis, col 10 line 41).
Regarding claim 4, Gault discloses the electronic apparatus according to claim 1, further comprising: a lock section (near 918) that restricts a rotation of the third chassis by the second hinge by locking the third chassis with respect to the second chassis at the 0-degree attitude (Fig 9A).
Regarding claim 5, Gault discloses the electronic apparatus according to claim 1, wherein the first hinge comprises a first hinge shaft (shaft portion of 984 and/or 982) serving as a shaft of rotation between the first chassis and the second chassis (Fig 7), the second hinge comprises a second hinge shaft serving as a shaft of rotation between the first chassis and the third chassis (744), and an axial center (710) of the second hinge shaft is disposed on a front side in a front-rear direction of the first chassis (Fig 7) and on a bottom side in a top-bottom direction of the first chassis with respect to an axial center of the first hinge shaft (Fig 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gault 10921863 in view of Hsu 11347275.
Regarding claim 6, Gault discloses the electronic apparatus according to claim 1, except for teaching the apparatus further comprising: a control board that is mounted in the third chassis and controls display of the display; and a wiring member that extends between the second chassis and the third chassis and electrically connects the display and the control board, wherein the wiring member is sagging with extra length when the first chassis and the second chassis are between the 0-degree attitude and the first angle attitude. 
Hsu however teaches a similar electronic device (Title) including third chassis (16) (Fig 4), and comprising a control board (20) that is mounted in the third chassis and controls display of the display (col 3 lines 62-65); and a wiring member (22) that extends between the second chassis and the third chassis and electrically connects the display and the control board (Fig 4), wherein the wiring member is sagging with extra length when the first chassis and the second chassis are between the 0-degree attitude and the first angle attitude (wire 22 is flexible and may be adjusted to create sag as claimed, see col 4 lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third chassis of Gault to include a control board for the display located in the manner as claimed, and as taught by Hsu, in order to allow the high heat generating components such as control boards to be accessible to cool air at open ends of the device (i.e. near hinge) instead of internally where it is enclosed and cooling access is reduced. Such a modification would improve cooling efficiency and enhance reliability of the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/           Examiner, Art Unit 2841                                                                                                                                                                                             
/Anthony Q Edwards/           Primary Examiner, Art Unit 2841                                                                                                                                                                                             
November 29, 2022